The opinion of the court was delivered, March 8th 1869, by
Thompson, C. J.
This case has some uncommon features. It commenced before an alderman to recover possession of certain alleged leased premises under the Act of 3d April 1830, for nonpayment of rent. The plaintiff claimed to be landlord of the premises, yet he gave no testimony of any letting by him to the defendant; nor of any rent reserved; nor that he was the successor in title to J. L. Smith, who he proved was the défendant’s lessor; but contented himself with showing, that the defendant’s wife paid rent to him as agent for one Bell at two several times, while the defendant was in the army; and to Bell as landlord on two other several times, and he claimed' that this was an attornment to him as landlord by defendant’s wife, as agent of her husband.
The defendant pleaded non demisit; thus throwing on the plaintiff the necessity of proving his position of landlord, which he attempted to do in the manner stated, by showing this act of alleged attornment on part of the wife, and that it was recognised by the husband by his claiming the benefit of the receipts, in a suit brought by Bell before an alderman, said to be for rent, the record of which does not seem to have been offered in evidence by the plaintiff. It is said that suit was in the name of Bell, agent *500for Roberts. But Bell stood undeniably tbe plaintiff himself. In these circumstances the defendant offered Bell’s receipt before the alderman. What became of the suit does not legally appear, but it may be presumed that the receipts were not admitted, as the defendant on his return home had written across them in his receipt-book his repudiation of the act by his wife. That transaction before the alderman, and the proof of the payments by the wife, thus repudiated, was the plaintiff’s evidence of being the landlord of the premises.
It is apparent that the plaintiff could not get along with the acts of the wife as an attornment, for her payments were repudiated ; and besides Avere so equivocal as not to indicate whom she had acknowledged as landlord, Bell or Roberts, supposing for argument’s sake that her acts simply would amount to an attornment, although she was not informed of, or shown a title as landlord, against the repudiation of her husband; he was obliged to resort to what took place before the alderman in the suit of Bell against the defendant in order to show acquiescence. But we do not see that this made out the plaintiff’s title as lessee. That was a suit between other parties — it was res inter alios acta. In answer to Bell’s suit the defendant might set up his wife’s payments for the purpose of recovering money wrongfully obtained from her, and most probably that was the object of his offer. Not as receipts for rent; they had been repudiated by defendant by a Avriting across them. Still they might be evidence to show money in the hands of the defendant which he ought to pay back. Much of this is speculation, it is true, or rather inference from the natural order of things, for the plaintiff, in regard to that suit, like the rest of his case, has taken seeming care to give as little testimony as possible — not even furnishing the transcript of the alderman in the case, as he was bound to do when he offered testimony in regard to the suit before him.
Standing thus, we think the court should have admitted the defendant’s offer to prove that on his learning what had taken place on his return home in regard to the rent, between Bell and his wife, he repudiated her acts and communicated the fact to Bell, who acted for Roberts, as his receipt would indicate, as also for himself. As the wife’s receipts could only operate as the acts of an agent of her husband, their effect as admission of tenancy under Roberts or Bell, or both, was subject to be denied or repudiated by her husband. It was the object of the offer of the defendant to show that he did repudiate them as early as possible after learning of them, by giving notice to Bell, who acted in collecting the money, and in giving the receipts, that her acts were unauthorized and repudiated by him. If, without such repudiation, acquiescence could have been inferred, it was important he should repudiate, and be permitted to prove the fact. It may be *501that on another trial a different state of facts may show all this unimportant; for instance, by proof of title on part of plaintiff, as landlord by succession to the lessor’s title, or in some other way, but we may not conjecture that this may be so, and refuse to correct errors in the trial which has taken place, because eventually a different state of facts may eventuate in producing a similar result to that which has already taken place. The plaintiff in error is entitled to a reversal if he shows prejudicial error. We think he has shown this in this rejection of his offer, and that the case must go down for retrial for this and other reasons.
We think, too, that there was no evidence to go to the jury of Bell’s agency for Roberts. Besides signing the receipt spoken of as agent for Roberts, without any authority being exhibited for his so doing, the only other evidence is that of Henry Wilson, who testified that he went with Bell to Bergman’s house, in the absence of the latter, and “ Bell claimed rent, either as agent or owner, don’t know which.” This did not prove agency. There was error, therefore, in submitting this as a fact in the absence of evidence to go to the jury of the facts.
We are also of opinion that the court did, in its charge, assume the main point in contest against the defendant, viz.: that the plaintiff was the lessor of the defendant, either originally or by assignment of the term. No lease in writing was given in evidence. The point, if made out, was to be made out by inference, drawn from the receipts in evidence; it was, therefore, only the jury that could draw the inference. It was not for the court to do so.
But here it is proper to notice a question of jurisdiction which has been raised in the ease. It is contended that the controversy about the plaintiff’s right to recover as lessor or assignee of the. term, involved a question of the title to the premises, and that this, on the principle of Clark v. Everly, 8 W. & S. 326, proves that the justice had no jurisdiction of the case originally, and that the Common Pleas had it not on appeal. Undoubtedly if the alderman had not jurisdiction the Common Pleas had not. This is settled in numerous cases, and by the case just cited, which was under the Act of 1830. But the rule of that case, followed by Essler v. Johnson, 1 Casey 350, is, that the jurisdiction is ousted only where it appears by the evidence in the case that the question of title, arises between the party charged as tenant and the party claiming as landlord. As the tenant is not allowed to set up an outstanding title, the question of title must be such as is likely to affect himself. When that is the case, and it appears in the course of the trial, no matter by whose testimony, jurisdiction at once ceases. That is the doctrine of the cases just cited.
We think that was not the condition of this case. The defendant admitted his tenancy under Smith, but denied Roberts’s right *502to 'recover, because he did not ‘show an assignment of the term or a title to the premises as successor to Smith, his landlord. This presented a question of title to sue as landlord, rather than a question of title to the premises; and hence we think there was nothing to oust jurisdiction by the alderman. Unlike the Act of 1772, jurisdiction of the justice or alderman is not to be set aside by the oath of the tenant, that, the title to the land will come in question in proceedings to recover possession for non-payment of rent under the Act of 1880. In this portion of the case, we think, there is no error; nor do we see anything to correct in the other alleged errors, but in consequence of those pointed out, the case must go back for a new trial.
Judgment reversed, and venire de novo is awarded.